Title: To Thomas Jefferson from William Short, 2 May 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 2. 1791.

I wrote to you on the 26th. of last month by the English packet and mentioned to you that Petit had been here some time and would go by the French which sails the 15th. from L’Orient. By the arrangement of the stages he finds that he shall be obliged to leave this place the 5th. Of course my letters to you by him will not be of so late a date as I had hoped.
I intended if he would not accept 3½ louis a month to have left the matter to have been arranged betwixt you and him on his arrival. I found him however startled at the idea of this sum, and so determined on the 100.lt and so sure you would think it fully reasonable, after your letter to him, that I agreed with him as far as depended on me that the wages should be fixed at that rate. He understands it exclusive of his food. I was sure that on arriving at Philadelphia he would have insisted on the same and I knew you would not have disputed it with him after he had crossed the Atlantic. I hope you will both be satisfied and am only sorry that your separation has been prolonged till now, the more so as from your letter to Petit it would seem as if you had expected I should have removed any difficulties he might have had.

I send you by Petit the remains of what I recieved for you, agreeably to your desire. The secrecy you requested is fully observed. I put the object into M. de Gautier’s hands. He separated with his own hands and in my presence, the picture herewith sent. It is not mended because I did not chuse to let it go out of my hands here, where it would be well known; and because it will be easily put together in America. Gautier had the diamonds disposed of for 9405.₶ as you will see by the account which I shall get from him and inclose to you in this letter. Sequeville recieved immediately on his putting the picture into my hands (he would not take it sooner) 800.₶ with which he was perfectly satisfied.—Tolozan is at Lyons and expected here daily, which has prevented my writing to him. Immediately on his return I shall see him and present him the 1200.₶ that is to say ask his permission to put this sum into the hands of his Jeweller in order that he may furnish such a box as may please him. This I am told is the manner which is used with him.
The wines &c. have been paid for by M. Grand on my order. These sums will be deducted from the 9405.₶ and the bill of exchange of 500 and odd livres you sent me last winter. The rest will be remitted to V. Staphorst & Hubbard to be kept for you. You may therefore settle this matter with the P[resident] as to the wines: when his bills of exchange shall arrive they shall be deposed also with Staphorst & Hubbard, at your disposition or that of the P—according as you may direct.
I am much mortified to learn from M. de la Motte that he was obliged to keep your carriages during the whole winter and that they have been forwarded, with the other articles sent you only this spring.
You will recieve by Petit your reveille watch mended by Chanterot who assures me it is now in perfect order. He is making the clock for 15. louis. He assures me also with respect to it that he does not gain a sol and that it is altogether for the honor and pleasure of serving you. It will be sent as soon as finished, by water to Havre.—Petit carries also a packet of books put into my hands for you by M. de la Lande of the academy of Sciences. He recieved them from Turin. M. de Condorcet has promised me also a copy of the memorial which induced the Bishop of Autun to change his plan of establishing the standard of weights and measures, and on which the decree of the assembly is founded. If I recieve it in time it shall be forwarded to you with this letter.—The supplement to your report has been delivered to the several persons to whom you sent it.—The newspapers as usual will be sent by Petit and also a  few numbers of a new journal called logo graphique. It is written on a new invented plan approved by the assembly on a report of the academy of sciences. A number of people sit round a table and each writes one or a few words and by a stroke of the knee communicates to his neighbour where he is to begin, so that in thus running the words round the table a number of writers together keep pace with the speaker. The journal is in much vogue on account of its exactitude and I therefore send it to you.—I think it would be proper also that you should have the proces verbaux of the assembly. The work is immensely voluminous and as delay will be attended with no inconvenience I shall await your orders on the subject, or rather hope you will give them to my successor, as the idea of remaining in the present situation months longer would be insupportable.
I do not mean by this that my wishes have entirely and suddenly changed. But taking it for granted from your letters that I shall not be appointed here I wish much to quit a posture which cannot be agreeable in itself, and which becomes less so every day, by the idea that when withdrawn in order to give place to another, the opinion which is unavoidable, that it is want of merit in me will be increased in proportion to the length of time I have remained here. Those instances are common where this kind of residence and experience give such a preference to the chargé par interim that he is preferred in opposition to the birth fortune &c. of his concurrent and that in countries where birth and fortune are powerful arguments.—In cases where such arguments have no weight or do not exist, and in a country where the experience and knowlege of foreign countries are more rare than in any other, the chances in favor of the chargé par interim are such that no person can be brought to entertain a doubt of his succeeding and will be sure when the proof comes of their error that it could only have arisen from his demerit. I do not mention these as reasons which should have any influence on the appointment but only as having much weight in making me wish that it should be decided as soon as possible, and even that it should have been decided immediately on your return to America and determination to remain there.—I still however suppose with you that delay will be favorable to me. And I imagine that after having acted here for some time without a superior, I should be more likely than another who had not done this to obtain an appointment of an inferior grade. That at the Hague I suppose will be of that sort. Still what you mention in your letter of Jan. 24. I should accept rather than nothing, not from a desire to be in Europe, but from a wish not to return to America before my family and affairs should be in a different  position for it is impossible for me to persuade myself that I could succeed as you imagine 18 months hence in Virginia. Diplomatick appointments in small towns being much more in evidence than in such places as Paris or London, those of an inferior grade are still more disagreeable there. My first desire was to have remained here as I expressed it formerly much too fully. This has been much diminished since, first by the position of the country in general which renders it impossible for me or any body else to be essentially useful for the present, and secondly by the position of my friends, all of whom are rendered unhappy by the menacing aspect of affairs and many absolutely ruined by the effects of the revolution.—Further disorders which seem to me inevitable and which are looked forward to with horror, throw a gloom and anxiety on the society of Paris that renders its residence painful in the extreme. All those who have not taken too active a part in the revolution to be able to leave it, and who have means of subsisting abroad are preparing to go out of the country. The people often use violence to prevent their departure. This increases the apprehensions and consequent emigrations. The evil augmenting daily, it is feared the people will soon insist on the assembly’s passing a decree for prohibiting further emigrations and recalling those who are absent, under penalty of double taxes, or some other more violent means.—This situation of things as you will easily concieve renders the residence of Paris very different from what it was formerly and increases every day with me a wish that I had left it last year, and been enabled by the situation of my family and affairs to have gone and settled myself at home agreeably to my wishes.
Another disagreeable circumstance arising from the present uncertainty of my position and the expectation of recieving every day information respecting it, is the impossibility of taking any fixed arrangement. Since my return from Holland I have lodged in an hotel garni as I mentioned to you. My appartment costs me 12½ louis a month. I did not think it proper to take an house or furnished lodgings by the quarter, because it was probable every day that the next would bring some decisive intelligence, and because I did not know whether the rent was to be allowed me in the present situation. I know that under the present system it is not to be allowed in the cases where there is an outfit. But in the case of a temporary appointment I suppose of course no outfit will be allowed.—With respect to my journey to Holland also I forgot to ask you what you had done in a similar case. I have charged only for the expences absolutely occasioned by the journey, viz. The purchase of a carriage  and post horses. The carriage was my own which I have charged the same price for that I had refused for it ten days before I was ordered to take this journey. The tavern expences on the road and at Amsterdam for myself and servant I have considered as my own.
I mentioned to you in my last how the affair of oils stood and the difference of opinion between the Rapporteur du comité and Mr. Barrett, and the assurance of the Rapporteur of getting a reduction made if it was found that the American oils paid no internal duties. I have an extract at length from the registers of the farm which expresses their exemption from such duties. I have this moment recieved it so that I do not know what the Rapporteur will say to it. I have little hopes of his succeeding however being persuaded that the same causes which first induced the committee to prohibit American oils altogether and then to impose a duty of 12.₶ and finally to fix it at 6.₶ will prevent the assembly at present from lowering it. Still it is proper that it should not be left unessayed, and I shall accordingly shew the registers to the Rapporteur, who on his side was also to have them examined. I mentioned to you that the duty of 6.₶ at the present price was about 20. per cent. Tobacco of the first quality is from 40.₶ to 45.₶ the quintal exclusive of the duty, so that as yet the decree has been favorable to the sale of that article. Time only can shew how far the home cultivation will be prejudicial to it.
Next to your own silence, which I had supposed would have been prevented by your own experience and sufferings here, and which I had fondly allowed myself to hope would have been obviated by your friendship for me, what surprizes me most is the being so long without hearing a single word from the Secretary of the treasury. He cannot but know how dear this costs the U.S. The first loan of 3. millions paid near a years interest before it was employed. That was under particular circumstances. The loan which I have made has now paid from one to three months interest. It was known such a loan was to be made and interest is still going on on a debt it is probably intended to re-imburse a part of. Whether this payment of double interest is intended or not I know not. In any event and to whatever use it may be intended to be appropriated it seems to me a most extraordinary circumstance that no orders should have been given, either to pay it here or to remit it to America. It is impossible to concieve that the object of the loan could have been to have remained in the hands of the bankers at Amsterdam. Had it been made as soon as I went to Amsterdam, there would have been now five months interest paid on it uselessly.—Unless more  celerity is used in future the loans to be made by the U.S. will become an increased burthen instead of a relief. In my last letter to the Secretary of the Treasury I stated the present situation of American credit in Europe and the means of deriving the greatest advantage from it when the diplomatick appointments to this place, London and the Hague shall have been made. Should none be made to the latter place then the same powers or such powers as are thought necessary might be confided to those at the two other courts. I suppose no individual would consent to act alone in such a case.
In my letters which have gone through the post I have been averse to speaking to you concerning the present situation of the Marquis de la Fayette. He has committed several errors in the command which he has had and which fortune seemed to have placed in his hands for the preservation of his country. But these errors have all proceeded from his extreme honesty and delicacy. Unwilling to act on the court by terror, he had no other means of preventing them from doing many things disagreeable to the people. Unwilling also not to appear to have the court at his orders he was obliged to submit to responsability for actions not under his control. Desirous of pleasing all parties he has alternately displeased all. In order to lead his followers by persuasion he was often obliged to make promises that he could not perform or encourage hopes that he could not realize. Under these circumstances his popularity and of course his force has been declining for some time. In the late instance of opening churches for the non jurors and the departure of the King for St. Cloud, he was obliged to come to an issue with his guards who almost unanimously took the opposite side of the question, not from a want of confidence in him, but because the confidence was not sufficient to counteract their own feelings and sentiments. His resignation shewed they were more attached to him than any other. In order to induce him to re-assume the command they have all taken a new oath of obedience. At the same time the national assembly, the department and municipality all sided with the people, or at least did nothing to oppose their conduct. Under these circumstances nothing but the Marquis’s known patriotism and disinterestedness could have supported him. Any other would have been considered as a traitor and condemned as such. Not withstanding the new oath it cannot be doubted that on any similar occasion and as soon as the present zeal shall be passed he would be disobeyed again. The demagogues of the assembly, viz Lameth, Barnave and Duport are his most violent enemies. They are taking much pains as they have done for some time to throw suspicions on his patriotism.  The new oath is much censured by them as unconstitutional, and the Marquis blamed for admitting it. Time and their continued efforts will probably succeed. He sees it whenever he has time to look forward. By a false delicacy he refused from the beginning to recieve a salary or any part of his expences. They have been immense, and it is not doubted that his fortune will be entirely lost and dissipated. Mde. de la fayette feels this most sensibly and is exceedingly distressed at it. Her devotion and her attachment to her husband are in a constant conflict and render her, notwithstanding her really uncommon fortitude and courage, the most unhappy of women. On the whole I fear the Marquis will lose his popularity (though he will certainly always retain the love and esteem of all who know him well). I am sure he will lose his fortune and perhaps not live to see his country enjoying a government that will secure its peace and happiness.—He was induced to separate from the Lameths Duport &c. to whom as you know he was much attached, by designing men who wished to form a party that they might govern and by it govern the assembly. They knew the influence of the Marquis and his pliancy also. The party did not succeed. It on the contrary rivetted the popularity of the Jacobins, and now those men who made the Marquis de la Fayette quit them, and prevented his rejoining them as he often wished, finding that the Jacobins will throughout the kingdom influence the ensuing elections, have abandoned him to return to that class. The principal of these are the Abbé Sieyes, Bishop of Autun, Roederer. Condorcet also has joined them. The Marquis de la Fayette and Duke de la Rochefoucault refuse as yet to follow them.—The Marquis feels now as he has long done that he was wrong in quitting that club, but he thinks it would be indelicate at present to return there as his most bitter enemies are the chiefs of it. Unfortunately most of the garde nationale (and all the people) consider it as the receptacle of the purest patriotism, and are disposed to see with an evil eye their commandant witholding himself from it.
I mentioned to you in a former letter that Parker had become bankrupt. I fear much that I shall suffer in his downfall. The money which I had for some time had idle in Mr. Grands hands and which I had also lent to you for Congress during the time that M. Grand refused to make further advances, I committed to Parker in June 89. in order to vest it for me in the American funds.—I had no anxiety about it until all of a sudden I learned the embarassment into which his affairs had gone. I know not yet how it will be settled. If he can prevent my losing I have no doubt he will do it. His agents  in America it is said are the principal cause of his failure. I shall suffer also much I fear by Colo. Skipwiths having kept my money in his hands instead of laying it out in certificates, agreeable to his solemn promise and my positive instructions after he had sollicited from me such instructions. Had he done as I wished I might now be settled in America and even on the eastern side of the mountains with some degree of comfort and satisfaction.—At present I must confine myself to regret so good an opportunity lost, and which will certainly never return, and endeavour to conform myself to circumstances. Whatever they may be I beg you to be assured that my sentiments for you will never change, that my gratitude for former proofs of your friendship & attachment is unalterable, and that nothing can prevent my remaining my dear Sir, most sincerely your friend & servant,

W: Short

